Case:20-14472-KHT Doc#:105 Filed:08/19/20                 Entered:08/19/20 16:18:57 Page1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLORADO

 IN RE:                                         )
                                                )              Case No. 20 14472 KHT
 Black Bottle Brewery, LLC                      )
 XX-XXXXXXX                                     )              Chapter 11, Subchapter V
                                                )
                                                )
 Debtor.                                        )

           Response to Objection to Stipulated Motion for Interim and Final Use
                                    of Cash Collateral


 Black Bottle Brewery, Inc. (“Debtor”), by and through the undersigned counsel hereby files its
 response to the Trustee’s Objection to the Stipulated Motion for Interim and Final use of Cash
 Collateral.
    1. The Trustee filed an objection to the Stipulated Motion for Interim and Final use of Cash
       collateral on August 12, 2020. No other party filed any objection. Trustee’s Objections
       are addressed as follows:

          a. The trustee has objected to statements in the cash collateral agreement required by the
             lender relating to the Debtor disclaiming any defenses or deficiencies in Lender’s
             documentation or processes. Debtor is aware of no such deficiencies, and paragraph 5
             of the agreement explicitly states that such representations are to the best of Debtor’s
             knowledge, information, and belief. However, Debtor and the bank have amended the
             language in Paragraph 6 to avoid the issue raised, have deleted Paragraph 18 of the
             agreement (which purported to make such representations binding on the trustee and
             other creditors) and have added specific language to the proposed order to state:

                  8. Nothing contained in this Order shall be construed in any way to limit the right
                  of Lender to pursue any other lawful remedy available to it, nor shall any provision
                  of the agreement between the Debtor and Great Western Bank be deemed to limit
                  the rights of any subsequent trustee in this case or other creditor holding rights in
                  any asset belonging to debtor which are senior to those of Great Western Bank

          b. The proposed order refences in paragraph 3 an Exhibit “A” attached thereto, which
             presumably was intended to be a budget or schedule of approved expenses. No
             Exhibit “A” is attached. The reference to Exhibit “A” has been deleted, as
             Paragraph #4 adequately categorizes the allowable expenses.
Case:20-14472-KHT Doc#:105 Filed:08/19/20                 Entered:08/19/20 16:18:57 Page2 of 2




        c. Paragraph 1 references the Debtor’s ability to use proceeds of “the Account” but the
           order does not anywhere else define that term. Such paragraph has been altered to
           define that term as “checking and savings accounts in commercial banks and
           accounts credited to debtor with credit card processors”.
 Revisions to the Order have been made as set forth above, attached hereto and filed herewith.


 WHEREFORE, Debtor requests that an interim order be issued authorizing its use of cash
 collateral pursuant to the attached revised agreement with Great Western Bank and that a hearing
 on a final order be set.


 Respectfully submitted this 19th day of August 2020.

                                                        BELL GOULD LINDER & SCOTT, P.C.


                                                        By     s/Gregory S. Bell
                                                        Gregory S. Bell, #9630
                                                        Attorney for Debtor
                                                        318 E. Oak St.
                                                        Fort Collins, CO 80524
                                                        Telephone: (970) 493-8999
                                                        Facsimile: (970) 224-9188
